Order filed, April 30, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00077-CR
                                    ____________

                        CLYDE JAMES FREEMAN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 410th District Court
                             Montgomery County, Texas
                       Trial Court Cause No. 09-11-11188-CR


                                         ORDER

       The reporter’s record in this case was due March 9, 2012, 2012. See Tex. R. App.
P. 35.1. On March 27, 2012, this court granted the court reporters request for extension
of time to file the record until April 26, 2012. To date, the record has not been filed with
the court. Because the reporter’s record was not filed within the time prescribed in the
first request, the court GRANTS your second request and issues the following order.

       We order Jenny Bonnes, the substitute court reporter, to file the record in this
appeal on or before May 29, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Jenny
Bonnes does not timely file the record as ordered, the Court may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM